DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No. 10,963, 990. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are anticipated and/or obvious over by the patent claims as shown in the following comparison.

Current Application
Patent No. 10,963,990
Claim 1. A method, comprising: 
 	








      determining a plurality of features of a first original image of a first product that are expected to be different for one or more products to be produced via manufacturing parameters of a manufacturing process compared to the first product;
 	


     adjusting one or more of the plurality of features of the first original image to generate a first synthetic image; and
 	





       providing a plurality of images comprising the first original image and the first synthetic image to train a machine learning model to generate a trained machine learning model configured to generate output associated with causing updates to the manufacturing parameters of the manufacturing process.

Claim 1. A method comprising:
    receiving a plurality of original images comprising a first original image of a first product, wherein each original image of the plurality of original images is of a corresponding product associated with a manufacturing process;
      performing, based on process information about the manufacturing process, feature extraction to identify a plurality of features of the first original image that are expected to be different for one or more products to be produced by manufacturing parameters of the manufacturing process compared to the first product;
     generating a first synthetic image of a plurality of synthetic images by performing targeted deformation of one or more of the plurality of features of the first original image, wherein the targeted deformation adjusts one or more features of the plurality of features; and 
    using the plurality of original images and the plurality of synthetic images to train a machine learning model to automatically determine an image processing algorithm to use for measuring one or more attributes of images of product associated with the manufacturing process to generate image measurements.
Claim 14. A system comprising: 
 	a memory; and a processing device, coupled to the memory, to: 
 	








       determine a plurality of features of a first original image of a first product that are expected to be different for one or more products to be produced via manufacturing parameters of a manufacturing process compared to the first product; 
 	


      adjust one or more of the plurality of features of the first original image to generate a first synthetic image; and
 	





        provide a plurality of images comprising the first original image and the first synthetic image to train a machine learning model to generate a trained machine learning model configured to generate output associated with updating the manufacturing parameters of the manufacturing process. 

Claim 9. A system comprising:
     a memory; and a processing device, coupled to the memory, to: 
     receive a plurality of original images comprising a first original image of a first product, wherein each original image of the plurality of original images is of a corresponding product associated with a manufacturing process;
     perform, based on process information about the manufacturing process, feature extraction to identify a plurality of features of the first original image that are expected to be different for one or more products to be produced by manufacturing parameters of the manufacturing process compared to the first product; 
     generate a first synthetic image of a plurality of synthetic images by performing targeted deformation of one or more of the plurality of features of the first original image, wherein the targeted deformation adjusts one or more features of the plurality of features; and 
      use the plurality of original images and the plurality of synthetic images to train a machine learning model to automatically determine an image processing algorithm to use for measuring one or more attributes of images of product associated with the manufacturing process to generate image measurements.
Claim 18. A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processing device, cause the processing device to perform operations comprising: 
 	







     determining a plurality of features of a first original image of a first product that are expected to be different for one or more products to be produced via manufacturing parameters of a manufacturing process compared to the first product;
 	


     adjusting one or more of the plurality of features of the first original image to generate a first synthetic image; and
 	




     providing a plurality of images comprising the first original image and the first synthetic image to train a machine learning model to generate a trained machine learning model configured to generate output associated with updating the manufacturing parameters of the manufacturing process.

Claim 15. A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processing device, cause the processing device to:
     receive a plurality of original images comprising a first original image of a first product, wherein each original image of the plurality of original images is of a corresponding product associated with a manufacturing process;
    perform, based on process information about the manufacturing process, feature extraction to identify a plurality of features of the first original image that are expected to be different for one or more products to be produced by manufacturing parameters of the manufacturing process compared to the first product; 
    generate a first synthetic image of a plurality of synthetic images by performing targeted deformation of one or more of the plurality of features of the first original image, wherein the targeted deformation adjusts one or more features of the plurality of features; and 
    use the plurality of original images and the plurality of synthetic images to train a machine learning model to automatically determine an image processing algorithm to use for measuring one or more attributes of images of product associated with the manufacturing process to generate image measurements.


Correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




6. 	Claim(s) 1-8 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Surazhsky et al. (Publication No. US 2018/0268255). 
 	Regarding claim 1. Surazhsky teaches a method (Surazhsky, the Abstract), comprising: 
 	determining a plurality of features of a first original image of a first product that are expected to be different for one or more products to be produced via manufacturing parameters of a manufacturing process compared to the first product (Surazhsky, Figure 2, pp [278]-[29]; Figure 4, pp [43]-[50]);
 	adjusting one or more of the plurality of features of the first original image to generate a first synthetic image (Surazhsky, Figure 4, pp [43]-[50]); and
 	providing a plurality of images comprising the first original image and the first synthetic image to train a machine learning model to generate a trained machine learning model configured to generate output associated with causing updates to the manufacturing parameters of the manufacturing process (Surazhsky, Figure 4, pp [43]-[50]). 
  	Regarding claim 14. Surazhsky teaches a system (Surazhsky, the Abstract), comprising: 
 	a memory; and a processing device, coupled to the memory, to: 
 	determine a plurality of features of a first original image of a first product that are expected to be different for one or more products to be produced via manufacturing parameters of a manufacturing process compared to the first product (Surazhsky, Figure 4, pp [43]-[50]); 
 	adjust one or more of the plurality of features of the first original image to generate a first synthetic image (Surazhsky, Figure 4, pp [43]-[50]); and
 	provide a plurality of images comprising the first original image and the first synthetic image to train a machine learning model to generate a trained machine learning model configured to generate output associated with updating the manufacturing parameters of the manufacturing process (Surazhsky, Figure 4, pp [43]-[50]).  
 	Regarding claim 18. Surazhsky teaches a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processing device (Surazhsky, the Abstract), cause the processing device to perform operations comprising: 
 	determining a plurality of features of a first original image of a first product that are expected to be different for one or more products to be produced via manufacturing parameters of a manufacturing process compared to the first product (Surazhsky, Figure 4, pp [43]-[50]);
 	adjusting one or more of the plurality of features of the first original image to generate a first synthetic image (Surazhsky, Figure 4, pp [43]-[50]); and
 	providing a plurality of images comprising the first original image and the first synthetic image to train a machine learning model to generate a trained machine learning model configured to generate output associated with updating the manufacturing parameters of the manufacturing process (Surazhsky, Figure 4, pp [43]-[50]).  
 	Regarding claim 2. Surazhsky teaches the method of claim 1 further comprising determining a stopping criteria for the adjusting of the one or more of the plurality of features based on a critical dimension of the first product, wherein the adjusting of the one or more of the plurality of features comprises iteratively moving one or more points on a feature of the plurality of features until a threshold number of have completed or the stopping criteria is reached (Surazhsky, pp [25]-[26]; Figure 4, pp [43]-[50]).  
 	Regarding claim 3. Surazhsky teaches the method of claim 1, wherein the adjusting of the one or more of the plurality of features is in a designated direction of movement (Surazhsky, pp [25]-[26]; Figure 4, pp [43]-[50]).  
 	Regarding claim 4. Surazhsky teaches the method of claim 1, wherein the adjusting of the one or more of the plurality of features is to approximate the one or more products to be produced by the manufacturing parameters of the manufacturing process (Surazhsky, pp [25]-[26]; Figure 4, pp [43]-[50]).  
 	Regarding claim 5. Surazhsky teaches the method of claim 1, wherein the causing of the updates to the manufacturing parameters comprises causing the updates to the manufacturing parameters to be displayed via a graphical user interface (Surazhsky, pp [52]-[53]).  
 	Regarding claim 6. Surazhsky teaches the method of claim 1, wherein the causing of the updates to the manufacturing parameters comprises causing the updates to the manufacturing parameters to be implemented by manufacturing equipment (Surazhsky, pp [3]).  
 	Regarding claim 7. Surazhsky teaches the method of claim 1, wherein the causing of the updates to the manufacturing parameters comprises causing operation of manufacturing equipment to be interrupted to implement the updates to the manufacturing parameters (Surazhsky, pp [3]; Figure 4, pp [43]-[50]).  
 	Regarding claim 8. Surazhsky teaches the method of claim 1, wherein the manufacturing parameters comprise one or more of a process parameter or a hardware parameter (Surazhsky, pp [56], [58]).  
 	Regarding claim 13. Surazhsky teaches the method of claim 10, further comprising: 
 	- 46 -determining that a plurality of original images comprising the first original image are insufficient to train the machine learning model (Surazhsky, Figure 4, pp [43]-[50]); and 
 	generating a plurality of synthetic images comprising the first synthetic image responsive to determining that the plurality of original images are insufficient to train the machine learning model, wherein the plurality of original images and the plurality of synthetic images in combination are sufficient to train the machine learning model (Surazhsky, Figure 4, pp [43]-[50]).  
 	Regarding claim 15. Surazhsky teaches the system of claim 14, wherein the processing device is further to determine a stopping criteria for adjusting the one or more of the plurality of features based on a critical dimension of the first product, wherein to adjust the one or more of the plurality of features, the processing device is to iteratively move one or more points on a feature of the plurality of features until a threshold number of iterations have completed or the stopping criteria is reached (Surazhsky, pp [25]-[26]; Figure 4, pp [43]-[50]).  
 	Regarding claim 16. Surazhsky teaches the system of claim 14, wherein the processing device is to adjust the one or more of the plurality of features in a designated direction of movement.  
 	Regarding claim 17. Surazhsky teaches the system of claim 14, wherein the processing device is to adjust the one or more of the plurality of features to approximate the one or more products to be produced by the manufacturing parameters of the manufacturing process (Surazhsky, Figure 4, pp [43]-[50]).  
 	Regarding claim 19. Surazhsky teaches the non-transitory computer readable medium of claim 18, wherein the operations further comprise determining a stopping criteria for the adjusting of the one or more of the plurality of features based on a critical dimension of the first product, wherein the adjusting of the one or more of the plurality of features comprises iteratively moving one or more points on a feature of the plurality of features until a threshold number of iterations have completed or the stopping criteria is reached (Surazhsky, pp [25]-[26]; Figure 4, pp [43]-[50]).  
 	Regarding claim 20. Surazhsky teaches the non-transitory computer readable medium of claim 18, wherein the adjusting of the one or more of the plurality of features is in a designated direction of movement, and wherein the adjusting of the one or more of the plurality of features is to approximate the one or more products to be produced by the manufacturing parameters of the manufacturing process (Surazhsky, Figure 4, pp [43]-[50]).


Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


11. 	Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surazhsky et al. (Publication No. US 2018/0268255) and further in view of Shen et al. (Publication No. US 2019/0122029).
 	Regarding claim 9. Surazhsky does not teach “deformation” in the context of the method of claim 1, wherein the first synthetic image is further generated based on a deformation field that is randomly initialized, the method further comprising: 
 	comparing the first synthetic image to a second original image to determine differences (Surazhsky, Figure 4, pp [43]-[50]); 
 	updating the deformation field based on the differences to generate an updated deformation field (Surazhsky, pp [25]-[26]; Figure 4, pp [43]-[50]); and 
 	generating a second synthetic image by adjusting the first original image based on the updated deformation field (Surazhsky, pp [25]-[26]; Figure 4, pp [43]-[50]).
 	Shen teaches:
	“the first synthetic image is further generated based on a deformation field that is randomly initialized (Shen, the Abstract, pp [6]-[7]), the method further comprising: 
 	comparing the first synthetic image to a second original image to determine differences (Shen, Figures 8A-8B, S300-S307 and S308-S313; Figure 9, S40-S42); 
 	updating the deformation field based on the differences to generate an updated deformation field (Shen, Figures 8A-8B, S300-S307 and S308-S313; Figure 9, S40-S42); and 
 	generating a second synthetic image by adjusting the first original image based on the updated deformation field (Shen, Figures 8A-8B, S300-S307 and S308-S313; Figure 9, S40-S42).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Surazhsky by incorporating teachings of Shen, method and system for body information analysis for simulating and forming of body parts wherein the system utilizes machine leaning technique to obtain the shapes of the body parts to identify and learn deformed factors from the images in order to perform improved and better versions possible to produce the better results for the learned images from the original images. 
 	Regarding claim 10. Surazhsky, as modified by Shen, teaches the method of claim 9, wherein the deformation field comprises a plurality of pixel value adjustments that have a weighted probability based on process information associated with the manufacturing process (Shen, Figures 8A-8B, S300-S307 and S308-S313; Figure 9, S40-S42; pp [88], [91]). 
 	Regarding claim 11. Surazhsky, as modified by Shen, teaches the method of claim 10, wherein the first synthetic image is further generated by performing a global deformation of the first original image (Shen, Figures 8A-8B, S300-S307 and S308-S313; Figure 9, S40-S42; pp [88], [91]). 
 	Regarding claim 12. Surazhsky, as modified by Shen, teaches the method of claim 11, wherein the global deformation comprises one or more of flipping, shifting, rotating, or zooming the first original image (Shen, Figures 8A-8B, S300-S307 and S308-S313; Figure 9, S40-S42; pp [88], [91]).

  
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644